Citation Nr: 1511802	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include skin cancer and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  He served in the Republic of Vietnam and is a recipient of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2012 videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The Board remanded the claim for further development in July 2014.  The appeal has now returned to the Board for additional appellate action. 


FINDINGS OF FACT

1.  A non-cancerous skin disability, diagnosed as tinea pedis and tinea cruris, was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 

2.  Skin cancer, diagnosed as basal cell carcinoma (BCC) and squamous cell carcinoma (SCC), was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 


CONCLUSIONS OF LAW

1.  A non-cancerous skin disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Skin cancer was neither incurred in nor aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a skin disability, to include skin cancer, as it was incurred due to herbicide exposure during active service in Vietnam.  He also contends that his skin conditions are the result of in-service sun exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of several current skin disabilities.  Private and VA treatment records document diagnoses of BCC and SCC in January 2008, August 2008, and October 2010.  The Veteran also testified during the November 2012 hearing that he has undergone at least nine operations to remove cancerous skin growths.  Upon VA examination in September 2014, the Veteran was diagnosed with tinea pedis, tinea cruris, and BCC and SCC.  Current skin disabilities are therefore present. 

An in-service injury is also demonstrated.  VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran has verified service in Vietnam and his exposure to herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  The Veteran has also reported that he was exposed to the sun during his service in Vietnam.  The Board finds that such exposure is consistent with his active duty service and notes that the Veteran is competent to report injuries that occurred during active duty.  

The record does not establish a nexus between the any of the Veteran's skin conditions and military service.  Service records are negative for complaints or treatment related to the skin and physical examination was normal at the June 1970 separation examination.  There is also no evidence of a malignant tumor within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis as a chronic disease.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest objective evidence of skin condition dates from 1997, more than 25 years after service, when the Veteran's private dermatologist noted the Veteran began treatment for skin disorders.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's skin disabilities and/or cancer were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
Although service connection is also possible on a presumptive basis for certain diseases associated with herbicide exposure, none of the Veteran's diagnosed conditions are subject to this presumption contained within 38 C.F.R. §§ 3.307 and 3.309.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disabilities, the Board will determine whether service connection is warranted as directly due to active duty service, to include exposure to herbicides and other in-service injuries.  

There is no competent medical evidence in support of the claim.  The Veteran's private and VA treating physicians have not identified a link between the Veteran's various skin disabilities and active service, to include herbicide exposure.  The only medical opinion of record addressing the etiology of the Veteran's skin conditions is that of the September 2014 VA examiner weighing against the claim.  After physically examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's skin cancer was more likely than not related to his post-service sun exposure and outdoor work.  Treatment records from the Atlanta VA Medical Center (VAMC) document the Veteran's reports of extensive sun exposure through his post-service humanitarian work in the tropics.  He also reported to his VA dermatologists that he uses tanning beds several times in a week in an effort to establish a "base tan."  The VA examiner noted that cumulative sun exposure and tanning beds are risk factors for skin cancers and the medical literature does not show a causal link or association between herbicide exposure and skin cancers, including SCC and BCC. Although the Veteran was in service for two years with reported sun exposure, his post service work over the years involved significant sun exposure and extensive tanning bed use.  

Regarding the Veteran's non-cancerous skin conditions, the VA examiner also found that they were not etiologically related to military service.  The examiner identified tinea pedis, onychomycosis, and tinea cruris and found that they were not related to herbicide exposure or in-service sun exposure.  In a September 2014 addendum report, the examiner noted that service records were negative for documentation of these skin conditions and they were not diagnosed until many years after the Veteran's separation from military service.  The September 2014 VA examiner's medical opinions were rendered following complete review of the claims file and included consideration of the Veteran's reports of in-service injuries.  The opinions were also accompanied by a full and complete rationale and are entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Service connection is also possible for certain chronic disabilities, such as malignant tumors, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's reported history regarding the onset of his skin cancer is somewhat confusing.  During the November 2012 hearing, he testified that he manifested a facial rash soon after his return from Vietnam which later resolved from his face, but spread to his chest and arms.  This rash was present for several decades.  However, the Veteran did not report that he experienced cancerous skin tumors until many years after service.  The Board therefore finds that with respect to the claimed skin cancer, the Veteran has not reported a continuity of symptoms since service.  Therefore, service connection under 38 C.F.R. § 3.303(b) is not warranted.  

The Veteran appears to have reported symptoms of a continuous skin rash since service affecting various parts of his body.  Service connection on a presumptive basis is not warranted for his non-cancerous conditions, but lay evidence of continuity may prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d).  See Davidson, 581 F.3d 1313; Walker at 1331.  In this case, the Board finds that the credibility of the Veteran's reports is lessened due to conflicting objective evidence in the claims file.  Service records do not support his claim and document normal skin at separation and the Veteran's specific denial of any skin disease at the time of his separation examination.  In addition, there is no documentation of any skin problems until 1997, when the Veteran first sought dermatological treatment with a private physician.  He has never reported a history of skin problems since active service to any of his treating physicians and told the September 2014 VA examiner that he could not remember the date of onset of his skin symptoms.  The Veteran also continued to work extensively outdoors and utilize tanning beds since service.  These findings are inconsistent with the history reported by the Veteran in support of his claim and reduce the credibility of his more recent statements provided in connection in a claim for compensation.  The Board therefore finds that the Veteran's lay reports of continuous skin symptoms since service are outweighed by the competent medical evidence against the claim.  

The Board has considered the Veteran's statements linking his skin cancer and other conditions to military service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of skin tumors or lesions, but finds that his opinion as to the cause of his disabilities simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that earliest evidence of the Veteran's claimed conditions was more than 25 years after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's skin cancer or other disabilities are related to active duty and herbicide or in-service sun exposure.  The Veteran has reported a continuity of symptoms since service regarding his non-cancerous skin conditions, but the Board finds the credibility of such reports is lessened and the statements are outweighed by the competent evidence against the claim.  The Board therefore concludes that the evidence is against a nexus between the claimed disabilities and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).




Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination with accompanying medical opinions in September 2014.  VA has also obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and available private medical records.  

Furthermore, VA has complied with the July 2014 remand orders of the Board.  As noted above, the Veteran was provided a VA examination and medical opinions in September 2014.  He was also contacted in an August 2014 letter and asked to provide an updated medical release form allowing VA to obtain treatment records from his private dermatologist.  No response to this request was received and VA is unable to obtain the private records without the Veteran's consent.  The case was then readjudicated in a January 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for a non-cancerous skin disability, currently diagnosed as tinea pedis and tinea cruris, is denied.

Entitlement to service connection for skin cancer, diagnosed as BCC and SCC, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


